     Case: 3:20-cv-00630-jdp Document #: 23 Filed: 02/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


JASON J. KING,

                            Plaintiff,

              v.                                        Case No.: 3:20-cv-630-jdp

ANDREW SAUL,
Commissioner of Social
Security,

                            Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms.        See Shala/a v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will reconsider Plaintiff's

alleged symptoms, the evidence, and Plaintiff's residual functional capacity as

appropriate. The ALJ will proceed through the sequential disability evaluation process

as appropriate and issue a new decision.
Case: 3:20-cv-00630-jdp Document #: 23 Filed: 02/17/21 Page 2 of 2




 SO ORDERED this      f7        day of February 2021.




 United States District Judge
